Citation Nr: 1418674	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine, to include as secondary to service-connected disability of retained fragments, neck, residuals shrapnel wounds.

2.  Entitlement to an increased rating for service connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In February 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issues of entitlement to an increased rating for the Veteran's PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's cervical spine arthritis manifested decades after his discharge from service, and is not otherwise proximately due to or aggravated by any service-connected disability from residuals of shrapnel wound.


CONCLUSION OF LAW

Service connection for arthritis of the cervical spine secondary to retained fragments, neck, residuals shrapnel wounds is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in November 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim for arthritis of the neck, as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2009 VCAA letter was sent prior to the rating decision in July 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In May 2010, VA provided the Veteran with an examination and obtained a medical opinion addressing whether the Veteran's arthritis in his neck was related to his service-connected shrapnel wounds.   The spine examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, current service-connected disabilities, past cervical spine treatment and procedures, conducted a physical examination with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Lastly, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b)(2013).   See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection may also be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active military service on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

"The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Washington v. Nicholson, 19 Vet. App. 362, 367 (2005)

Analysis

In the present case, the Veteran contends that his cervical arthritis was caused by his service-connected residuals of his neck shrapnel wounds.  The Veteran does not contend that his cervical arthritis was caused by service, nor does the record reflect that the Veteran's cervical arthritis manifested from service.  Specifically, the Veteran submitted a claim for his cervical arthritis "secondary to [his] retained shrapnel in [his] neck" when he filed a claim for benefits in October 2009.  Also, service treatment records are negative and post-service medical records do not show a diagnosis of cervical spine arthritis until decades later.  Thus, the Board will only analyze and adjudicate the theories of entitlement raised by the Veteran and the record.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Accordingly, the Board will analyze the Veteran's claim for secondary service connection on a secondary and presumptive basis only. 

The results of the May 2010 VA examination, and October 2009 treatment note indicate that the Veteran has cervical spine arthritis.  The diagnosis from the May 2010 VA exam fulfills the current disability element of the Veteran's secondary service connection claim.  Wallin v. West at 512.  The Veteran was service connected for retained fragments, neck, residuals shrapnel wounds in an October 2009 rating decision effective April 2009.  Therefore, the Veteran also fulfills the second element for secondary service connection having evidence of a service-connected disability.  Wallin v. West at 512.

The Board observes that there is no competent medical evidence showing that the Veteran was diagnosed as having cervical spine arthritis within one year of his service discharge.  The Veteran also does not contend that his arthritis manifested within a year of his discharge from service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The remaining question is whether the evidence supports, or is at least in equipoise as to, the Veteran's assertion that his cervical spine arthritis is proximately caused or aggravated by his service-connected retained fragments, neck, residuals shrapnel wounds.  38 C.F.R. § 3.310.

At the Veteran's travel Board hearing the Veteran testified that when he was first diagnosed with arthritis in his neck that the VA doctor told him that the shrapnel was affecting his bones, and that he had arthritis in his neck.  The Veteran additionally stated that he was told his arthritis could have been due to his age.  The Veteran's wife testified that the Veteran's shrapnel pieces move within the Veteran's body, and that chunks are visible to the Veteran's back.  The Veteran's wife also stated that the Veteran is unable to have surgery because the shrapnel is close to the Veteran's central nerve.   

In October 2009 the Veteran had a follow-up after being told that he had shrapnel in his neck area.  In assessment the physician found that the Veteran had shrapnel in his neck area with some degenerative arthritis.  The Veteran stated that he experiences neck pain and headaches sometimes.  In review of the Veteran's cervical spine X-ray, the physician stated that "there is a metallic foreign body (shrapnel) in the soft tissues over the lower right neck in the supraclavicular region and there is a small metallic shrapnel foreign body in the posterior neck in the midline.  These metallic densities are affecting bone."  As for the impression found by the physician, the Veteran had "degenerative change with narrowing of the interspace at C6-C7 otherwise no significant osseous abnormality.  Flexion and extension views reveal some limitation of motion but no abnormal movement of vertebral bodies is identified.  There are shrapnel foreign bodies in the soft tissues as described."

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the Veteran's history, stating that in Vietnam while in combat the Veteran received multiple shrapnel wounds.  The examiner stated that there were no problems or care for the arthritis until 2008 when the Veteran had trouble swallowing.  The Veteran reported no spine trauma.  The Veteran reported that he had cervical spine pain which was described as dull, daily, constant, and mild, with radiation to his shoulders.  The examiner reviewed the October 2009 treatment and report in reaching the medical opinion.  The examiner found that the Veteran's cervical spine arthritis was less likely as not caused by or a result of retained fragments in the Veteran's neck.  In support of the opinion the examiner stated "shrapnel wounds occurred 5-13-67 without cervical problems until 2008... There is no nexus to show cause and effect of retained shrapnel to [his] cervical spine condition."  The examiner deemed that the Veteran's cervical spine condition is most likely due to degenerative changes related to aging because of the disability's onset in 2008.

While the Veteran may believe that his cervical spine arthritis is related to his neck shrapnel residuals, he has not provided any sufficiently probative evidence to support his claim of secondary service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship, and that the Veteran may relay instances of pain, and that shrapnel pieces are visible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as the medical etiology in issue is complex in nature, requiring knowledge of degenerative changes to the body, and x-ray interpretation, the Board finds that the Veteran's opinion as to the etiology of his cervical spine arthritis does not create the requisite nexus needed for secondary service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

With regard to the medical evidence of record, the Board finds the medical opinion that states that the Veteran's cervical spine arthritis is unrelated to his neck shrapnel fragments more probative than the Veteran's lay assertions.  Specifically, the May 2010 opinion finds that the Veteran's cervical spine arthritis is most likely due to degeneration and aging and not from shrapnel remains.  This opinion was rendered after having reviewed oblique views of the cervical spine.  Therefore, the opinion provided in May 2010 is deemed more probative, as it involved a full review of the Veteran, review of the Veteran's medical history and gave a sufficient medical explanation in assessing the Veteran's etiology for his cervical spine arthritis.  The opinion gave a specific etiology of old age and degenerative changes, which therefore implicitly finds that the Veteran's cervical spine arthritis was not caused or aggravated by his service-connected disability of retained fragments, neck, residuals shrapnel wounds.  There is no credible evidence of an additional disability due to aggravation (i.e., permanent worsening beyond the normal progression of the disorder) where the degenerative changes are consistent with normal aging as opposed to accelerated degenerative changes.  Accordingly, the third element required for secondary service connection is not fulfilled and the claim must be denied.   

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for cervical spine arthritis secondary to the Veteran's residuals of shrapnel wounds.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cervical spine arthritis, to include as secondary to service connected retained fragments, neck, residuals shrapnel wounds is denied.


REMAND

The Veteran is presently rated 30 percent disabling for his PTSD.  He was last evaluated for this disability in a compensation and pension examination in September 2009.  At the September 2009 examination the Veteran stated that he had suicidal thoughts, though denied plans or intention.  The Veteran's memory was also deemed mildly impaired with regard to recent memory with normal immediate memory.  At the Veteran's travel Board hearing in February 2012 he stated that his memory loss and impairment were getting worse, and that he could not remember things from the morning of, or the day before the hearing.  With regard to the Veteran's suicidal ideation he stated that in the previous year before the hearing he had a gun in his mouth, and called a suicide hotline.  Thus, the Veteran has submitted lay evidence suggesting the worsening of his PTSD symptoms.  Given that the Veteran has made new statements relating to the severity of his PTSD, a new examination should be provided.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the denial of the issue of entitlement to a TDIU rating (see July 2010 rating decision) was not appealed by the Veteran; however, during the course of this appeal the issue was raised again.  Specifically, at the Veteran's February 2012 travel Board hearing, the Veteran stated that he is not working because of his PTSD and because he can hardly lift his shoulder.  The Veteran was a truck driver, and he stated that his PTSD gives him road rage, and affects his driving.  A May 2010 VA medical opinion did not include consideration of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment because that was not the Veteran's original contention.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for PTSD, and residuals from shrapnel wounds to the Veteran's neck and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his service connected disabilities dated since April 2011.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate examination regarding his claim for an increased rating for PTSD. The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

The examiner is asked to assess the current overall impairment of the Veteran's PTSD on social and occupational functioning.  The examiner is asked to describe all symptoms caused by the service-connected PTSD and the impact on the Veteran's occupational and social functioning.

In providing this opinion, the examiner should consider the lay statements concerning the Veteran's symptoms of PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed (including the VA examination reports and the November 2009 and December 2009 VA Form 21-8940s, and the employer responses provided by Wichita Area Technical College and Federal Express) and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities [residuals fragment wound right shoulder with retained foreign bodies; PTSD; partial amputation 5th finger right hand with flexion contracture and painful neuroma; retained fragments of the neck, residuals shrapnel wounds; fracture 1st and 2nd metacarpals left hand; hemorrhoids; fragment wound scar scalp; fragment wound scar right arm; fragment wound scar left forearm; and recurrent venereal warts] renders him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.

4.  Thereafter, readjudicate the Veteran's claims for an increased rating for PTSD and for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


